COURT OF APPEALS FOR THE
                     FIRST DISTRICT OF TEXAS AT HOUSTON

                                       ORDER

Appellate case name:      Christian Brian Domm v. The State of Texas

Appellate case number: 01-18-00272-CR

Trial court case number: CR13530

Trial court:              355th District Court of Hood County

       Christian Brian Domm appeals his conviction for driving while intoxicated.
Domm’s appointed attorney has filed a brief in which he concludes that, after a
review of the record and pertinent law, the appeal is frivolous and without merit.
See Anders v. California, 386 U.S. 738, 87 S. Ct. 1396 (1967). Domm did not file a
pro se response.
      Under Anders, if an appointed attorney concludes after reviewing the record
and applicable law that the appeal is without merit, he must advise the court, file a
motion to withdraw, and file a brief discussing any issue that might arguably support
the appeal. See id. at 744, 87 S. Ct. at 1400; Kelly v. State, 436 S.W.3d 313, 318
(Tex. Crim. App. 2014). The appellate court must then perform an independent
examination of the record and the law to determine whether appeal is frivolous. See
Anders, 386 U.S. at 744, 87 S. Ct. at 1400. The question before us is not who will
ultimately prevail but instead whether any non-frivolous issue exists. If the court
determines that there are arguable issues, it must abate the appeal and remand with
orders for the trial court to appoint new counsel. See Stafford v. State, 813 S.W.2d
503, 511 (Tex. Crim. App. 1991).
       After examining the record and applicable law, the court has determined that
a nonfrivolous issue may exist. For instance, on appeal, the defendant could
potentially bring a nonfrivolous challenge concerning the trial court’s restriction on
appellant’s right to argue applicable law in closing arguments. Accordingly, the
court strikes appellant’s brief, grants the motion to withdraw, abates the appeal, and
remands the case to the trial court for appointment of new counsel. The appellant’s
brief will be due within 30 days after new counsel is appointed.
      It is so ORDERED.

Judge’s signature:             __/s/ Sherry Radack______
                                Acting individually  Acting for the Court


Date: __October 30, 2018____